Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

              (released the week prior to June 14, 2022)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



None Available


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.